     Case 3:20-cv-02194-CAB-MSB Document 18 Filed 07/08/21 PageID.83 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   CHASE ROGERS, individually and on                  Case No.: 3:20-cv-2194-CAB-MSB
     behalf of all others similarly situated,
12
                                       Plaintiff,       DISMISSAL WITH PREJUDICE
13
     v.
14
     INFINITY ENERGY INC., a California
15
     corporation,
16                                   Defendant.
17
18         Upon consideration of the parties’ joint motion to dismiss this case [Doc. No. 17],
19   and good cause appearing, it is hereby ORDERED that the motion is GRANTED. All
20   claims of Plaintiff Chase Rogers, individually, are hereby DISMISSED WITH
21   PREJUDICE. All claims of any unnamed member of the alleged class are hereby
22   DISMISSED WITHOUT PREJUDICE. Each side shall bear its own costs and fees.
23         It is SO ORDERED.
24   Dated: July 8, 2021
25
26
27
28

                                                    1
                                                                           3:20-cv-2194-CAB-MSB
